DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wendte et al. (US 2013/0180742 A1).
Wendte et al. ‘742 discloses a system for monitoring the operational status of ground-engaging tools of an agricultural implement, the system comprising:
regarding claim 1,
a frame (20);
an assembly including an attachment structure (60) configured to be coupled to the frame and a ground-engaging tool (42) pivotably coupled to the attachment structure at a pivot point (the axis through element 62);
a shear pin (63) at least partially extending through both the attachment structure (60) and ground-engaging tool (42) to prevent pivoting of the ground-engaging tool about the pivot point (the axis through element 62) when the shear pin is in an operable working condition;
a sensor (50, 78) configured to detect a load applied through a pivot member (62) extending through at least one of the frame (20) or assembly at any pivot point between the frame and the ground-engaging tool (42); and
a controller (124) communicatively coupled to the sensor (50, 78), the controller determines a change in the working condition of the shear pin (63) based on the detected load applied through the pivot member (62);
regarding claim 2,
wherein the ground-engaging tool (42) comprises a shank;
regarding claim 3,
wherein the sensor (50, 78) and the pivot member (62) form at least a part of a load pin assembly;
regarding claim 4,
wherein the change in the working condition corresponds to shearing of the shear pin (63);
regarding claim 5,
wherein the controller (124) is configured to generate an interface element for display to an operator on a user interface (132), the interface element providing a visual indicator associated with the working condition of the shear pin;
regarding claim 6,
wherein the controller (124) determines the shear pin (63) is in the operable working condition when the load detected by the sensor (50, 78) exceeds a load threshold (para. 0040);
regarding claim 7,
wherein the load threshold is a predetermined load threshold or an actively determined load threshold based on one or more loads applied to one or more ground-engaging tools (42);
regarding claim 8,
wherein the controller (124) determines there has been a change in the working condition when the load detected by the sensor (50, 78) drops below the predetermined load threshold or the actively determined load threshold;
regarding claim 9,
wherein the predetermined load threshold is equal to a substantially zero load (para. 0040); and
regarding claim 10,
wherein the sensor (78) comprises at least one of a strain gauge or load sensor coupled to at least one of the pivot member (62), between the pivot member and the assembly, or between the pivot member (62) and the frame (20).

	Regarding claims 11-20, the method steps recited therein are inherent to use of the system disclosed by Wendte et al. ‘742.

Response to Arguments
Applicant's arguments filed 15 July 2022 have been fully considered but they are not persuasive.
Applicant argues Wendte et al. ‘742 fails to teach a controller, which determines a change in the working condition of the shear pin.  The examiner disagrees. 
Wendte discloses:
a controller (124) communicatively coupled to a sensor (50, 78) (Claim 3), wherein the controller (124) determines a change in the working condition of the shear pin (63) based on the detected load applied through a pivot member (62) when the shear pin (63) breaks (para. 0025).

	Wendte further teaches:
retraction of the ground-engaging tool (42) “upon contact with an obstruction” (para. 0025), whereby by shear pin (63) breaks indicating a change in its working condition and the ground-engaging tool (42) rotates about the pivot member (62) (para. 0025); and
the controller (124) “receives the signals from the position sensor 78 and the soil pressure sensor 50” (para. 0028), both of which detect a change when the shear pin (63) breaks.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA MAYO-PINNOCK whose telephone number is (571)272-6992. The examiner can normally be reached Monday through Friday 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TARA MAYO-PINNOCK/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        
/tmp/
12 October 2022